 


 HR 3085 ENR: To amend the National Trails System Act to update the feasibility and suitability study originally prepared for the Trail of Tears National Historic Trail and provide for the inclusion of new trail segments, land components, and campgrounds associated with that trail, and for other purposes. 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 3085 
 
AN ACT 
To amend the National Trails System Act to update the feasibility and suitability study originally prepared for the Trail of Tears National Historic Trail and provide for the inclusion of new trail segments, land components, and campgrounds associated with that trail, and for other purposes.  
 
 
1.Revision of feasibility and suitability study of trail of tears national historic trailSection 5(a)(16) of the National Trails System Act (16 U.S.C. 1244(a)(16)) is amended— 
(1)in subparagraph (B), by striking subsections and inserting sections; and 
(2)by adding at the end the following new subparagraphs: 
 
(C)Not later than 6 months after the date of the enactment of this Act, the Secretary of the Interior shall complete the remaining criteria and submit to Congress a study regarding the feasibility and suitability of designating, as additional components of the Trail of Tears National Historic Trail, the following routes and land components by which the Cherokee Nation was removed to Oklahoma: 
(i)The Benge and Bell routes. 
(ii)The land components of the designated water routes in Alabama, Arkansas, Oklahoma, and Tennessee. 
(iii)The routes from the collection forts in Alabama, Georgia, North Carolina, and Tennessee to the emigration depots. 
(iv)The related campgrounds located along the routes and land components described in clauses (i) through (iii).  
(D)No additional funds are authorized to be appropriated to carry out subparagraph (C). The Secretary may accept donations for the Trail from private, nonprofit, or tribal organizations.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
